DETAILED ACTION
Applicant's amendments and remarks, filed 8/30/21, are fully acknowledged by the Examiner. Currently, claims 22-31 are pending. The following is a complete response to the 8/30/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22-25 and 27-31 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Manzo (US 2012/0215220) in view of Olson (US 2010/0145334), in further view of Remiszewski (US 2007/0282358).
Regarding claim 22, Manzo teaches a surgical system, comprising: an end effector (3), comprising: a first jaw (7a); a second jaw rotatable relative to said first jaw between an open position and a closed position (7b rotatable with respect to 7a with clevis pin 8 as in par. [0065]); and
a cutting member axially movable between a proximal position and a distal position (19);
an elongate shaft (2);

Manzo is silent regarding a drive tube configured to axially drive said flexible drive member, wherein said drive tube comprises a laser-cut region defined therein, and wherein said laser-cut region extends through said articulation joint.
However, Olson teaches a drive tube to drive a drive member with the cutting member (Figs. 21-23 with drive tube 182 moving drive member 184).
Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084]).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the drive tube of Olson, allowing for a thicker drive assembly proximally as another measure to help prevent buckling the drive component during axial movement, as desired by Olson in par. [0054]. It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist of Manzo. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint.
Regarding claim 23, Manzo is silent regarding the laser-cut region.
However, Remiszewski teaches wherein said laser-cut region comprises: a first annular joint comprising a first plurality of connectors around a perimeter thereof (172); and a second annular joint comprising a second plurality of connectors around a perimeter thereof (173), wherein said first plurality of connectors are interlocked with said second plurality of connectors to facilitate angular movement 
It would have been obvious to one of ordinary skill in the art to modify Manzo with the joints of Remiszewski, allowing for the knife actuation system to articulate with the end effector about the articulation wrist.
Regarding claim 24, Manzo teaches said flexible drive member is operable coupled to a center of said cutting member (Fig. 10, 20 coupled to a center of 19).
Regarding claim 25, Manzo is silent regarding said flexible drive member is operable coupled to said cutting member at a location offset from a center of said cutting member.
However, Olson teaches a forceps device with a drive member 184 operably coupled to a cutting member 185 at a location offset from a center of said cutting member (184 couples to 185 at 188, offset from the center of 185, as in Fig. 22).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the offset coupling as in Olson, as a known way to attach a knife to a drive member that works to support the knife in cutting (par. [0132] of Olson).
Regarding claim 27, Manzo is silent wherein said flexible drive member is axially movable based on the rotation of said drive tube.
However, Olson teaches the drive tube rotating to axially move the drive member (par. [0126]).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the rotating drive tube of Olson, allowing for converting rotational movement to axial movement to cut tissue.
Regarding claim 28, Manzo does not teach the drive tube.
However, Olson teaches wherein said drive tube is operable coupleable and decouplable from said flexible drive member (182 friction fit to 184, and may be removed).

Regarding claim 29, Manzo teaches said end effector further comprises an electrode configured to deliver RF energy to tissue between said first and second jaw (electrode 21b for rf energy).
Regarding claim 30, Manzo teaches a surgical system, comprising: an end effector (3), comprising:
a first jaw (7a); a second jaw movable relative to said first jaw between an open position and a closed position (7b that opens and closes with respect to 7a to grasp tissue); an end effector axis (longitudinal axis through 7a-b with channel for cutting member 19); and
a cutting member axially movable along said end effector axis between a proximal position and a distal position (19 moves axially along the longitudinal axis to cut tissue);
an elongate shaft extending proximally from said end effector (2); a first articulation joint (joint 12 in a pitch configuration as in par. [0060] and Figs. 3-5);
a second articulation joint (joint 12 in a yaw configuration as in par. [0060] and Figs. 3-5) wherein said end effector is rotatable relative to said elongate shaft about said first articulation joint and said second articulation joint (3 rotates relative to 2 about joints 12 of articulation wrist 4); and
a flexible drive shaft assembly operably coupled to said cutting member (20 coupled to 19), wherein said cutting member is movable toward said distal position based on the axial movement of said flexible drive shaft assembly (19 moves distally from movement of 20).
Manzo is silent wherein said flexible drive shaft assembly is movable axially along a drive axis offset from said end effector axis, wherein said flexible drive shaft assembly comprises a flexible laser-cut zone defined therein, and wherein said flexible laser-cut zone extends through said first articulation joint and said second articulation joint.

Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084]).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the drive tube of Olson, allowing for a thicker drive assembly proximally as another measure to help prevent buckling the drive component during axial movement, as desired by Olson in par. [0054]. It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist of Manzo. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint. It would have been obvious to one of ordinary skill in the art to modify Manzo with the offset coupling as in Olson, as a known way to attach a knife to a drive member that works to support the knife in cutting (par. [0132] of Olson).
Regarding claim 31, Manzo teaches a surgical system, comprising: an end effector (3), comprising: a first jaw (7a);
a second jaw rotatable relative to said first jaw between an open position and a closed position (7b closes and opens with respect to 7a);
an end effector axis (jaws hinge around axis defined by 8); and
a cutting member axially movable along said end effector axis between a proximal position and a distal position (cutting member 19);

a flexible drive shaft operably coupled to said cutting member (20 coupled to 19), wherein said cutting member is movable toward said distal position based on the axial movement of said flexible drive shaft (19 moves to cut tissue or retract based on movement of 20).
Manzo is silent regarding a drive tube configured to axially drive said flexible drive shaft, wherein said drive tube comprises a flexible region laser cut therein, wherein said flexible region extends through said articulation joint, and wherein said flexible drive shaft extends through a center of said drive tube. However, Olson teaches a drive tube to drive a drive member attached at a center of said drive tube with the cutting member (Figs. 21-23 with drive tube 182 moving attached drive member 184). Remiszewski teaches notches 172 and 173 in a tube region for flexibility, which may be laser cut (par. [0084]).
It would have been obvious to one of ordinary skill in the art to modify Manzo with the drive tube of Olson, allowing for a thicker drive assembly proximally as another measure to help prevent buckling the drive component during axial movement, as desired by Olson in par. [0054]. It would have further been obvious to one of ordinary skill in the art to have laser cut regions in the drive tube as in Remiszewski, allowing for flexibility of the tube to work alongside the articulating wrist of Manzo. One of ordinary skill in the art would appreciate that the laser-cut region would be where bending/articulating occurs, at the articulation joint.
Claim 26 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Manzo in view of Olson, in further view of Remiszewski, in further view of Truckai (US 7,011,657).
Regarding claim 26, Manzo is silent regarding said cutting member is configured to position said second jaw relative to said first jaw.
Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. Applicant argues that Remiszewski is silent on the flex tube to transfer reciprocating motions, and the notches may impact the ability to transfer reciprocating motions. However, especially given that Manzo teaches a flexible drive member, one of ordinary skill in the art would appreciate that having the notch mechanism as the structure that makes the drive member flexible as in Remiszewski rather than the mechanism of Manzo would appreciate that similar properties to the flexible drive member of Manzo would be desired. Applicant further argues that the laser cut region would not extend through the articulation joint but rather proximal to the articulation joint. However, the flexibility of the drive member would be for bending about the wrist. Looking at Fig. 4 of Manzo, 182 goes through the wrist. Examiner does not understand why the notches would only be proximal to the articulation joint.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794